GRAY, Justice,
dissenting from abatement order.
In his docketing statement, John Haw-trey, the court-appointed appellate attorney, clearly stated that he was the lead appellate counsel “unless a conflict appears in the record.” He further acknowledged the possibility of a conflict between his two clients when he filed separate briefs in order to present what he characterized as “significantly different” issues. He then appeared at oral argument on behalf of these two parties and announced ready.
The Texas Rules of Professional Conduct require that a lawyer who has a conflict of interest take effective action to eliminate any conflict arising after representation has been undertaken, including withdrawal if necessary. Tex. DisciplinARY R. Prof’l Conduct 1.06 Comment, reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G app. (Vernon 1998) (Tex. State Bar R. art. X, § 9). Hawtrey took no action in the trial court or this court to have the issues of a conflict resolved. An attorney can properly represent multiple clients, including those with potentially adverse interests. Based on the statements of counsel regarding the “possibility” of a conflict, his failure to take any affirmative action to remove himself from conflict, his continued representation of both clients, and a review of the issues and record in this case, we must rely upon counsel to have taken the appropriate ethical steps necessary to resolve the conflict issue, if any, with his clients.
We have not been asked to abate this appeal. There is no need to abate this appeal. We are dealing with the lives of children during critical developmental periods of their short childhoods. While we must be very diligent in our review, we should likewise avoid unnecessary delays in ultimate disposition. This is an unnecessary delay. Accordingly, I respectfully dissent from the order of abatement.